

114 S1143 RS: West Coast Dungeness Crab Management Act
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 477114th CONGRESS2d SessionS. 1143[Report No. 114–260]IN THE SENATE OF THE UNITED STATESApril 30, 2015Ms. Cantwell (for herself, Mr. Wyden, Mrs. Murray, Mr. Merkley, Mrs. Boxer, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationMay 23, 2016Reported by Mr. Thune, without amendmentA BILLTo make the authority of States of Washington, Oregon, and California to manage Dungeness crab
			 fishery permanent and for other purposes.
	
 1.Short titleThis Act may be cited as the West Coast Dungeness Crab Management Act.
 2.Dungeness crab fishery managementSection 203 of the Act entitled An Act to approve a governing international agreement between the United States and the Republic of Poland, and for other purposes, approved November 13, 1998 (Public Law 105–384; 16 U.S.C. 1856 note) is amended—
 (1)by striking subsection (i); and (2)by redesignating subsection (j) as subsection (i).May 23, 2016Reported without amendment